DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benjamin Coon on 2/25/22.
In the claims please change to read:
Claim 10, Line 3, please change “an variation calculation unit…” to -- a variation calculation unit --.

Allowable Subject Matter
Claims 1-19 are allowed.







Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Rovnyi et al. (Rovnyi; US 2016/0227742) teaches an animal monitor comprising a microcontroller; at least one three-axis accelerometer; an energy source; a charger; and a communications system, including a wireless transmitter and receiver.  The wellbeing of an animal is calculated using a spectral centroid calculated as the weighted mean of the is frequencies present in the signal of acceleration using a Fourier transform, with the magnitudes as the weights ([0028]).  The method includes step of raising an alarm if the wellbeing rank of the animal drops below a desired level ([0029]).  A multi-axis accelerometer and magnetometer can be used to form a combined inertial measurement unit to give a total movement monitoring solution. The information from the monitors can be processed in a number of ways to indicate speed, direction and derived position from a reference point ([0079]).
O’Hare et al. (O’Hare; US 2011/0298619) teaches an animal monitoring system, comprising at least one tag attachable to an animal, a real time location system (RTLS) for determining the three dimensional position of said at least one tag within a monitoring zone, orientation determining means for determining the orientation of said at least one tag, and discriminating means for discriminating between different activities of the at least one animal based upon the location and orientation of the animal's tag within the monitoring zone.  O’Hare teaches that an animal that is lame will elicit an alarm based on datum coordinates (3D and orientation) and timestamp differentials which provides walking speed and/or based on data from the accelerometer. This can be monitored against normal X, Y, Z and orientation profiles of the individual animal. Such defined characteristics will elicit an alarm for attention to the individual 
Goldfain (US 2016/0178392) teaches a system for monitoring the health of an animal using multiple sensors. The wearable device includes sensors whose resultant signal levels may be analyzed in the wearable device or uploaded to a data management server for additional analysis. One or more embodiments include variations of the UWB system to accommodate differences in animals.  Goldfain teaches data ranges relevant to known tri-axial accelerometers produce an activity value on a periodic and interrupt driven basis. This value is the deviation of vector magnitude of the x-, y-, and z-axes over a time window (e.g., 1 second). In one example, an accelerometer may use a sampling rate of 12.5 Hz and a limiting acceleration of +/−4 g. The interrupt-driven nature of embedded firmware guarantees that all collar motion is captured and an activity value is produced for each second the collar is in motion ([0169]). In a location alert operation mode, all sensors that may help determine the location of an animal are on, including light meter, accelerometer, GPS, WiFi signal detector, Bluetooth signal detector, RF signal detector, and GSM signal detector sensors ([0207]). The system gathers data about accelerations going above a given threshold ([0231], Fig 23).  And the accelerometer can sense a coughing fit, at which point the wearable device alerts the mobile device ([0188]).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Kater et al. (Kater; US 2007/0000216) teaches a method tor evaluating an animal’s health and performance, using a sensor element arranged to measure instantaneous mechanical activity (stress, vibration, temperature, acceleration) and to generate electrical signals indicative of the data. ([0032]).
b.	ARBEL (US 2018/0146645) teaches a system for monitoring livestock, the system including a remote server storing data, the remote server including a processing unit for processing stored data and a non-volatile memory; at least one simple data collection device for mounting on an animal to be monitored, the data collection device including a sensor sensing physical parameters of the animal on which it is mounted.  A remote server analyzes collected physical parameters and determines physical conditions or behaviors of the animal; and a communication network provides real time information and warning alarms to a remote electronic communication device.  The system uses 3 axis accelerator and a 3 axis gyro. Continuous data from the accelerator and gyro on the animal's neck is used to categorize various parameters of the animal ([0033]).  The plot of 3 axis gyro results and the plot of the 3 axis accelerator results are displayed on graphs to illustrate the cow's ordinary activities—running, standing, walking ([0035]).
c.	Garigan et al. (Garigan; US 2020/0323170) teaches a solar-powered remote monitoring tag for beef cattle and other animals typically inhabiting outdoor environments combines animal health and activity monitoring with geolocation information. The tags communicate with a base station using radio communications, 
d.	YAMAMOTO et al. (US 2021/0137078) teaches a livestock sensor device, a livestock astasia inference method, and a livestock management system that are capable of preventing damage to stockbreeders. A livestock sensor device includes a postural-state determination unit, a state inference unit, a transmission unit, and a casing. The postural-state determination unit determines in which of a prostrate state and a non-prostrate state a livestock animal has been on a basis of output values from an acceleration sensor. The state inference unit infers whether or not the livestock animal has developed astasia on a basis of a duration of the prostrate state. The transmission unit transmits, to a server, an astasia-notification data item indicating that an inference that the livestock animal has developed the astasia is made when the inference that the livestock animal has developed the astasia is made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685